BALEY, Judge.
Defendant’s sole assignment of error is to the denial of his motion to suppress evidence obtained by a search of his premises pursuant to a search warrant. He makes two specific objections: first, the procedure used by the magistrate in the issuance of the warrant did not permit an independent determination of probable cause, and, second, the warrant itself did not specifically authorize the search of defendant’s residence. The trial court found from the testimony of the magistrate that the warrant was properly issued and that it authorized the search of defendant and his residence. We agree.
Ordinarily a search warrant will be presumed regular if irregularity does not appear on the face of the record. State v. Spillars, 280 N.C. 341, 185 S.E. 2d 881. Here, however, the trial court chose to conduct a voir dire hearing, and the State presented plenary evidence to show the proper issuance of the warrant and the validity of the search. Magistrate Baker testified that he read and considered the affidavit submitted by Officer Daughtry and questioned the officer concerning the reliability of his informant and his reasons for believing that the defendant had heroin upon his person and in his residence and car. After such inquiry the magistrate reached his own independent determination that there was probable cause for the issuance of a search warrant. We find this procedure to be entirely in accord with the performance of his proper judicial function.
The warrant which was issued commanded the search of “Richard Sharpe [an alias used by defendant], 916 E. Cone Blvd. apt. F, 66 Dodge N.J. VLJ-816 for the property in question.” Magistrate Baker, in response to an inquiry from the court, stated that the warrant he issued authorized the search of each of the three: the defendant, his residence, and his automobile. It named the defendant, located and described the residence, and identified the automobile by make, model and license *510registration. There was ample evidence to support the ruling of the trial court.
No error.
Judges Britt and Hedrick concur.